      Case 2:18-cv-00658-MHT-JTA Document 23 Filed 06/15/21 Page 1 of 5




  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


ARMOD RASHAD JAHMAL                   )
BOSWELL,                              )
                                      )
       Petitioner,                    )
                                      )            CIVIL ACTION NO.
       v.                             )              2:18cv658-MHT
                                      )                   (WO)
JOE SEDINGER, et al.,                 )
                                      )
       Respondents.                   )

                                   OPINION

       Pursuant to 28 U.S.C. § 2254, petitioner filed this

habeas-corpus        case     challenging         several        convictions.

This     lawsuit        is   now     before        the        court   on   the

recommendation of the United States Magistrate Judge

that     petitioner’s        challenge       to    his        conviction   for

third-degree burglary be denied because the petition

was     filed     after      expiration           of     the     statute   of

limitations and that his challenge to his misdemeanor

convictions       for    third-degree        theft       of     property   and

obstructing       governmental       operations          be    dismissed   for
   Case 2:18-cv-00658-MHT-JTA Document 23 Filed 06/15/21 Page 2 of 5




lack of jurisdiction.*         There are no objections to the

recommendation.

    After   an   independent       and   de   novo   review     of     the

record, the court concludes that the magistrate judge’s

recommendation     should     be   adopted      to   the   extent       it

addresses   petitioner’s       original       convictions     for      the

above-mentioned offenses.           However, the petition also

arguably challenges a sentence petitioner received on

June 8, 2017, for a probation revocation stemming from

some of the original convictions.             See Amended Petition

(Doc. 7) at 5.         The recommendation does not address

this arguable claim.

    In any case, the claim is procedurally defaulted

and must be dismissed.         Before a § 2254 petitioner may

obtain federal habeas-corpus review, he must exhaust

his federal claims by raising them in the state courts,

giving those courts an opportunity to decide the merits


    * The recommendation also notes the statute of
limitations as an alternative ground for denying the
petition as to these convictions.  See Recommendation
(Doc. 20) at 8, n. 4.
                          2
      Case 2:18-cv-00658-MHT-JTA Document 23 Filed 06/15/21 Page 3 of 5




of    the   constitutional          issue     raised.        See    28    U.S.C.

§ 2254(b)(1) & (c); Duncan v. Walker, 533 U.S. 167,

178-79 (2001).         To exhaust a claim fully, a petitioner

must     “invok[e]      one    complete           round    of     the    State’s

established       appellate         review    process.”         O’Sullivan      v.

Boerckel, 526 U.S. 838, 845 (1999).                          In Alabama, a

complete      round     of    the      established         appellate-review

process     includes     an    appeal        to    the    Alabama       Court   of

Criminal Appeals, an application for rehearing to that

court, and a petition for discretionary review--that

is, a petition for a writ of certiorari--filed in the

Alabama Supreme Court.                See Smith v. Jones, 256 F.3d

1135, 1140–41 (11th Cir. 2001); Ala. R. App. P. 39 &

40.     Habeas claims not properly exhausted in the state

courts are procedurally defaulted if presentation of

the claims in state court would be barred by state

procedural rules.             Gray v. Netherland, 518 U.S. 152,

161–62 (1996); Coleman v. Thompson, 501 U.S. 722, 735

n.1    (1991).     “[I]f      the    petitioner          failed    to    exhaust


                                       3
     Case 2:18-cv-00658-MHT-JTA Document 23 Filed 06/15/21 Page 4 of 5




state remedies and the court to which the petitioner

would be required to present his claims in order to

meet    the   exhaustion         requirement       would     now    find      the

claims procedurally barred[,] ... there is a procedural

default for purposes of federal habeas.”                      Coleman, 501

U.S. at 735 n.1 (citations omitted); see Henderson v.

Campbell, 353 F.3d 880, 891 (11th Cir. 2003).                        A habeas

petitioner may overcome a procedural default by showing

cause for the default and resulting prejudice.                           Murray

v. Carrier, 477 U.S. 478, 485 (1986).

       Petitioner        did   not   exhaust      available     state-court

remedies      before       filing     his     federal      petition.           He

maintains         that     his   lack       of    knowledge        about      his

state-court remedies constitutes cause for his failure

to   exhaust.            See   Amended      Petition    (Doc.      7)    at    5.

However,      a     petitioner's         ignorance      of    the       State's

procedures        for     appellate      review    does      not    establish

cause for a procedural default.                  See Smith v. Holt, No.

3:05cv470-MHT, 2008 WL 1929905, at *20 (M.D. Ala. Apr.


                                        4
      Case 2:18-cv-00658-MHT-JTA Document 23 Filed 06/15/21 Page 5 of 5




29,    2008)    (citing      cases).        As   petitioner      has      not

established        cause      for     his     failure       to    exhaust

state-court remedies, his challenge to the revocation

sentence is procedurally defaulted.

      An appropriate judgment will be entered.

      DONE, this the 15th day of June, 2021.

                                       /s/ Myron H. Thompson
                                    UNITED STATES DISTRICT JUDGE




                                     5
